Citation Nr: 1038523	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-00 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ear 
hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1992.
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted service connection for 
left ear hearing loss and assigned a 0 percent disability 
evaluation, and denied service connection for right ear hearing 
loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran's service-connected left ear hearing loss is 
manifested by no more than level I hearing.  

3.  Competent and credible evidence of right ear hearing loss in 
service, manifestations of sensorineural hearing loss within one 
year following the Veteran's discharge from service, or of a 
nexus between the post service right ear hearing loss disability 
and service, is not of record.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.85-
4.87, Diagnostic Code 6100 (2010).  

2.  Right ear hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In regards to the Veteran's claim for service connection, the 
Board finds that the VCAA notice requirements have been satisfied 
by the March 2005 letter.  In the March 2005 letter, VA informed 
the Veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  

Turning to the Veteran's claim for increased ratings, the claims 
arise from the Veteran's disagreement with the initial evaluation 
following the grant of service connection.  In this case, the 
Veteran was provided a VCAA letter in March 2005 which informed 
him of the evidence necessary to substantiate a claim for service 
connection.  Courts have held that once service connection is 
granted and the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records.  The Veteran 
was also provided VA examinations in connection with his claims.  
The examiners reviewed the Veteran's medical history, conducted 
necessary testing to properly evaluate the service-connected 
disability, recorded pertinent examination findings, and provided 
conclusions with supportive rationale.  The Board finds that the 
VA examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).
II.  Decision  
Left Ear Hearing Loss

The Veteran contends that his service-connected left ear hearing 
loss warrants a compensable evaluation.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities. In order to evaluate the 
level of disability and any changes in condition, it is necessary 
to consider the complete medical history of the Veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary concern.  
Consideration must also be given to a longitudinal picture of the 
Veteran's disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Rating Schedule, under Diagnostic Code 6100, provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I though XI) for hearing impairment, established by 
a state licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average which is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85 (2009).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2009).  The "unusual 
patterns of hearing impairment" include cases where the puretone 
thresholds at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, or where the 
puretone thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id.  

The United States Court of Appeals for Veterans Claims (Court) 
has noted that the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Review of the record indicates that the Veteran has undergone two 
audiological examinations since May 2005.  At the May 2005 
audiological evaluation provided by QTC Medical Services (QTC) 
puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
55
60
50

Average puretone threshold was 46.25 decibels, and speech 
recognition was 100 percent.  The audiologist concluded that the 
Veteran demonstrated mild to moderately severe sensorineural 
hearing loss between 1500 and 4000 Hertz in the left ear.  

The Veteran was afforded a second audiological evaluation through 
in February 2007.  Audiological testing performed showed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
50
65
60

Average puretone threshold of the right ear was 48.75 decibels.  
Speech recognition score was 96 percent.  The audiologist 
concluded that the Veteran has mild to moderately severe high 
frequency sensorinueral hearing loss between 1500 and 4000 Hertz 
in the left ear.  

In light of these results, the Board finds that the preponderance 
of the evidence is against the grant of a compensable evaluation 
for the Veteran's service-connected left ear hearing loss.  The 
Board notes that since service connection is in effect for only 
one ear, the nonservice-connected ear will be assigned a Roman 
numeral I.  38 C.F.R. § 4.85(f).  

Thus, based upon the two VA audiological evaluations, from Table 
VI of 38 C.F.R. § 4.85, a Roman numeral I is derived for both the 
right ear and the left ear.  Thus, neither is the "better ear."  
A noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I with column I.  The 
intersection point for these categories under Table VII shows 
that the Veteran's service-connected left ear hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable schedular rating.  Therefore, the Board finds that 
the criteria for a compensable evaluation have not been met.  

In addition, the provisions of 38 C.F.R. § 4.86(a) (Exceptional 
patterns of hearing impairment) do not apply to the Veteran's 
situation as the audiometric results from the two audiological 
evaluations did not show pure tone thresholds of loss of 55 
decibels or greater in the four relevant frequencies for both 
ears.  The provisions of 38 C.F.R. § 4.86(b) are also not 
applicable as neither ear is shown to manifest 30 decibels or 
less at 1000 Hz, or 70 decibels or more at 2000 Hz.  

There is no contrary evidence of record suggesting that the 
Veteran's puretone threshold for the left ear meets the criteria 
for a higher rating, and, the Veteran has not submitted any 
additional treatment records reflecting his left ear hearing 
loss.  Thus, the Board finds that the criteria for a compensable 
evaluation have not been met.  

The audiological evaluations do not show that the Veteran 
warrants a compensable evaluation; therefore, the Board finds no 
basis upon which to predicate assignment of "staged" ratings 
pursuant to Fenderson and Hart, supra.

Consideration has also been given regarding whether the schedular 
evaluations are inadequate for the Veteran's service-connected 
left ear hearing loss, thus requiring that the RO refer a claim 
to the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluation in this case is not 
inadequate.  The noncompensable rating currently assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran and a higher evaluation is not 
warranted.  Although the Veteran's left ear hearing loss may be 
getting worse, it has not yet risen to a level severe enough to 
warrant a compensable rating based on the application of the 
audiometric findings to the regulatory framework.  Moreover, the 
evidence does not demonstrate other related factors.  The Veteran 
has not required frequent hospitalization due to his service-
connected disabilities, and marked interference with employment 
has not been shown.  In the absence of any additional factors, 
the RO's failure to consider or to refer this issue for 
consideration of extraschedular ratings was not prejudicial.  

The Board has considered the Veteran's statements and is aware of 
his complaints about not being able to hear well; however, it 
must be reiterated that disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 349.  There was no 
indication that the audiological evaluations produced test 
results which were invalid.  Nevertheless, the clinical findings 
establish that the preponderance of the evidence is against a 
compensable evaluation for the Veteran's left ear hearing loss 
disability.  Therefore, the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Right Ear Hearing Loss

In a November 2006 personal statement, the Veteran explained that 
working as a helicopter mechanic during his active military 
service exposed him to constant loud noises without the use of 
hearing protection.  The Veteran asserts that service connection 
is warranted for his right ear hearing loss.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may be 
granted if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Service treatment records reflect no complaints, treatment, or 
diagnosis of right ear hearing loss.  In fact, although 
audiograms of record taken during the Veteran's military career 
show some fluctuation in the threshold levels, there is no 
indication that the Veteran demonstrated right ear hearing loss 
according to 38 C.F.R. § 3.385 for VA disability purposes.  See 
Hearing Conservation Data forms dated August 1987, August 1988, 
January 1990, and February 1991.  Similarly, prior to discharge, 
a June 1990 report of medical examination reflects normal ears 
and audiometric testing indicates no right ear hearing loss.  On 
his June 1990 report of medical history, the Veteran denied 
having or had previously hearing loss.  

Post service treatment records merely reflect complaints of right 
ear hearing loss.  Based upon the evidence in the claims file, 
the first time the Veteran's right ear hearing loss is shown is 
in the February 2007 VA examination report, which occurred many 
years following discharge from service.  As previously noted, the 
Board acknowledges that the Veteran has contended, in essence, 
that his hearing loss has existed since his military service.  It 
is also acknowledged the Veteran is competent to state that he 
was exposed to acoustic trauma as a helicopter mechanic.  
However, there is no objective medical evidence of record of 
right ear hearing loss being caused by in-service noise exposure 
during service or immediately thereafter.  In this regard the 
Board also notes that in Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000), the Court held that "evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service."  Id. at 1333.  

Given the negative service treatment records, the absence of 
complaint or treatment until many years after service, and the 
absence of any evidence showing continuity of symptomatology, the 
Board finds that the Veteran's statements lack credibility and 
that the evidence weighs against the Veteran's statements and 
thereby his claim.  See Voerth v. West, 13 Vet. App. 117, 120- 21 
(1999) (there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observations is competent).  

In addition to the foregoing, in February 2007, the Veteran was 
afforded a VA examination for his right ear hearing loss.  He 
informed the VA examiner that his noise history includes exposure 
to helicopter noise while in the military and noise from 
snowmobiles, motorcycles, ATVs, four wheelers, power tools, 
chainsaws, and guns during his recreational time.  The Veteran 
indicated that he is currently employed as an aircraft mechanic 
and has loud noise exposure from helicopters, tugs, generators, 
snowplow, heaters, compressors, hydraulic test stands, rivet 
guns, saws, grinders, and metal shears.  Based upon a review of 
the claims file and audiological testing, the VA examiner 
assessed the Veteran with mild high frequency sensorineural 
hearing loss at 2000 and 8000 Hertz, and concluded that because 
the Veteran did not demonstrate hearing loss in the right ear at 
a VA examination in 2005, "it is not as likely that [his] 
hearing loss in the right ear is service related."  The VA 
examiner also stated that his hearing loss has been aggravated by 
age, occupational, and recreational environments.  

With regard to the examiner's opinion, the Board initially notes 
that it weighs against the Veteran's claim.  When read in 
context, the examiner clearly finds that the Veteran's right ear 
hearing loss was not caused by military noise exposure.  This 
finding is also consistent with the other evidence of record.  As 
previously stated, the service treatment records show no 
diagnosis of right ear hearing loss, and it was not until many 
years after service that the Veteran's right ear hearing loss was 
initially diagnosed.  As such, the Board finds that the VA 
examiner's February 2007 medical opinion is definitive and of 
great probative value.  The Veteran's right ear hearing loss is 
not related to his military service, and there is no competent 
medical evidence to balance the February 2007 VA medical opinion.  

The Board is aware of the Veteran's contentions that his right 
ear hearing loss is somehow etiologically related to service.  
However, as the record does not reflect that the Veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence, nature and etiology of the 
current diagnosis is not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay person 
is "competent to identify the medical condition").  Here, the 
Veteran is capable of observing hearing problems related to his 
right ear hearing loss, but the Veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause of 
his right ear hearing loss.  Additionally, as discussed above, 
the probative and persuasive evidence does not support the 
Veteran's assertions.  

The Board finds that the Veteran's claim for service connection 
for right ear hearing loss cannot be granted because there is no 
evidence of hearing loss at the time he separated from service, 
no evidence of manifestations of sensorineural hearing loss to a 
compensable degree within one year following his discharge from 
service, no evidence of continuity of symptomatology of hearing 
loss from the time he separated from service until the first 
objective showing of right ear hearing loss, and no competent 
evidence of a nexus between right ear hearing loss to his active 
military service.

Accordingly for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim of service 
connection for right ear hearing loss, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.  

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable evaluation for left ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss is 
denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


